Citation Nr: 1401240	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  13-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to May 1963.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Additional documents pertinent to the present appeal are not in the electronic system.

FINDINGS OF FACT

1. The Veteran's pre-existing hearing loss was not aggravated by service.

2. The Veteran's tinnitus did not manifest during active military service and is not otherwise related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when a fully compliant VCAA notification letter is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case (SSOC)) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Prior to the initial rating decision in this matter, an October 2010 letter notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs), VA examination records, and private medical records are in the claims file.  He has not identified any other outstanding records or evidence.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when this information is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An appropriate VA examination was performed in January 2011 and is adequate for deciding this claim.  The examiner reviewed the claims file, medical history, and diagnostic test results, performed audiological tests, and provided an explanation for the stated opinion that enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

The Veteran states that his hearing loss and tinnitus were caused by excessive noise exposure during his service as an engine operator in the U.S. Navy and as a result of military weapons training.  There is no question that the Veteran has a current hearing loss disability as well as tinnitus and that he experienced noise exposure while serving in the Navy.  However, the claims are denied because the preponderance of the competent evidence has not linked these disorders to military service.  The appeal is denied.

The standard of proof to be applied in decisions on claims for veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

If a pre-existing disability is noted upon entry into service the claimant cannot bring a claim for direct service connection for that disability; rather, the claimant may bring a claim for aggravation of that disability.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  

Every Veteran is presumed to have been in sound condition when he or she was examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When a defect, infirmity, or disorder is noted on a claimant's entrance examination, he or she has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant demonstrates an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Id. at 159.

The Veteran's puretone thresholds establish that the Veteran has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  The January 2011 VA audiological examination report shows that the Veteran had puretone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
45
70
105
95
RIGHT
35
45
65
95
100

Since the Veteran's auditory thresholds are 40 dB or greater in all frequencies except at 500 Hertz in the right ear, his bilateral hearing loss qualifies as a disability.  In addition, the VA audiologist diagnosed bilateral sensorineural hearing loss.

Noted puretone thresholds recorded in audiological tests performed upon the Veteran's entrance to service in June 1960 establish that hearing loss existed prior to service.  Service department audiometric test results dated prior to November 1, 1967, were recorded in standards set by the American Standards Association (ASA).  Since November 1, 1967, service department audiometric test results have been reported in standards set forth by the International Standards Organization-American National Standards Institute (ISO-ANSI).  Consequently, audiometric results dated prior to November 1967 must be converted from ASA units to ISO-ANSI units.  Conversion requires adding: 15 units at 500 Hz, 10 units at 1000 Hz, 10 units at 2000 Hz, 10 units at 3000 Hz, and 5 units at 4000 Hz.  June 1960 VA audiological testing showed that the Veteran had puretone thresholds, in dB, as follows (ASA standards appear in parentheses to the right of the ISO-ANSI standards):




HERTZ



500
1000
2000
3000
4000
LEFT
15 (0)
0 (0)
10 (0)
10 (0)
50 (45)
RIGHT
15 (0)
15 (5)
10 (0)
15 (5)
50 (45)

Consequently, to the extent the Veteran seeks compensation for hearing loss disability, he has the burden to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Although his work as an engine operator in the U.S. Navy resulted in exposure to hazardous noise, the Veteran's STRs do not indicate any worsening in his hearing loss or complaints of tinnitus.

The Veteran did not report, and the medical evidence does not otherwise suggest, that he experienced hearing-related problems for several decades after separation.  Moreover, the Veteran's private medical records show that he denied having tinnitus on at least three occasions after service and most recently in July 2007.  See Private Medical Records dated October 2005, June 2007, and (approximately) July 2007.  

Private medical treatment records document a worsening of the Veteran's pre-existing hearing loss disability in May 2008.  At the time, audiological testing revealed significant hearing loss especially at high frequencies.  Testing of the Veteran's left ear showed moderate hearing loss at 500 Hz (45 dB) and 1000 Hz (50 dB), severe hearing loss at 2000 Hz (75 dB) and 4000 Hz (90 dB), and profound loss at 3000 Hz (105 dB).  Testing of the Veteran's right ear showed mild hearing loss at 500 Hz (35 dB), moderate hearing loss at 1000 Hz (45 dB), moderately severe hearing loss at 2000 Hz (70 dB), severe hearing loss at 3000 Hz (90 Db), and profound hearing loss at 4000 Hz (100 dB).  These records-dated 45 years after separation from service-constitute the first evidence that the Veteran's hearing loss disability had worsened since his entry into service in June 1960.  The audiological test report does not note tinnitus as a symptom.

In January 2011, a VA audiologist examined the Veteran and concluded that she could not determine whether his hearing loss was aggravated during service without resorting to speculation.  The audiologist noted that the hearing thresholds established upon enlistment in June 1960 required conversion and that the converted audiogram results showed moderated high frequency hearing loss.  She also noted that, although the Veteran's current thresholds are greater than thresholds reflecting age-related changes, the Veteran's current hearing loss disability lacks a clear etiology.  In addition, the January 2011 VA examination report indicates that the Veteran's post-service noise exposure-farm work involving tractors, drills, and saws; car restoration; and non- military firearm use-may have aggravated his hearing loss.  Thus, the January 2011 examination report does not find that the Veteran's current hearing loss worsened during service.

The January 2011 examiner also concluded that the Veteran's tinnitus "is less likely as not . . . caused by or a result of military service."  She explained that the onset and etiology of the Veteran's tinnitus is unknown and that he did not relate his current tinnitus to a specific event in service or otherwise indicate a relationship between his tinnitus and his military service.  The examiner noted that the Veteran's post-service employment as an office worker (1963-1989) did not involve noise exposure and that the Veteran specifically denied having tinnitus in June 2005, November 2005, and February 2007.

The January 2011 VA examination report constitutes probative evidence that weighs against the Veteran's claims.  The examination was rendered by an audiologist who reviewed the claims file and medical records, considered the Veteran's self-reported medical history, converted his June 1960 audiogram results from ASA to ISO-ANSI units, and conducted audiological tests to determine the Veteran's puretone thresholds.  In addition, the audiologist provided a clear rationale for her opinion that the Veteran's hearing problems do not relate to noise exposure in service.

The preponderance of the probative evidence of record is against a finding that the Veteran's current bilateral sensorineural hearing loss worsened beyond a normal progression during active military service; and also against a finding supporting a grant of service connection for tinnitus.  See Shedden, 381 F.3d at 1166-67.  Thus, service connection for a hearing loss disability and for tinnitus must be denied.  

The Board has considered the Veteran's contention that his bilateral hearing loss disability and his tinnitus were caused by in-service noise exposure.  There is no question that the Veteran would have been subjected to acoustic trauma of various degrees during his naval service. However, he did not report hearing loss for many years after service; specifically denied having had tinnitus in the interim between his separation from service and the filing of his claim; and the competent medical evidence is otherwise against the claim. Whether the Veteran's current hearing problems were caused or aggravated by in-service noise exposure is a medically complex determination that cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77, n.4; see also Barr, 21 Vet. App. at 309.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that, in assessing whether a claimed disorder was incurred in active service, a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Moreover, the Veteran reported hearing loss and tinnitus after having been exposed to recreational noise related to the use of non-military firearms and agricultural equipment such as tractors.

Accordingly, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt rule does not apply and service connection for a bilateral hearing loss disability and tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


